MEMORANDUM **
California state prisoner John C. Montue appeals pro se from the district court’s *504judgment dismissing his 28 U.S.C. § 2241 petition, in which he challenged the Board of Prison Term’s 1997 decision finding him ineligible for parole. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
We conclude that the district court properly determined this petition was duplicative of the petition filed in district court case no. 98-01580. Therefore, the district court’s judgment dismissing the petition is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.